OPINION — AG — ** CIVIL SUIT — MEMBER OF SCHOOL BOARD — PUBLIC FUNDS ** (1) THE COUNTY ATTORNEY `MAY' BRING A CIVIL ACTION, FOR PUBLIC MONEY UNLAWFULLY EXPENDED, AGAINST MEMBERS OF THE BOARD OF EDUCATION OF AN INDEPENDENT SCHOOL DISTRICT VOTING FOR THE PAYMENT OF A SALARY TO A PERSON AS SUPERINTENDENT OF SCHOOLS WHEN SUCH PERSON DID NOT HOLD AN ADMINISTRATOR'S CERTIFICATE ISSUED BY THE STATE BOARD OF EDUCATION AND COULD NOT OBTAIN ONE BECAUSE HE DID NOT HAVE A STANDARD BACHELOR'S DEGREE (BUT MAY EXERCISE HIS OFFICIAL DISCRETION IN BRINGING SUCH ACTION) AND (2) THE "UNLAWFUL" ACTS MENTIONED IN 70 O.S. 6-6 [70-6-6], 70 O.S. 6-7 [70-6-7] (WRITTEN CONTRACT WITH A TEACHER WITH A VALID CERTIFICATE, FRAUDULENT EXPENDITURE, NONCERTIFIED TEACHER, ILLEGAL, CRIMINAL) AS TO THE EMPLOYMENT BY SCHOOL DISTRICTS OF PERSONS NOT HOLDING PROPER CERTIFICATES OF QUALIFICATION ISSUED BY THE STATE BOARD OF EDUCATION ARE MISDEMEANORS, AND MAY BE PROSECUTED AND PUNISHED AS SUCH. (HIRING UNCERTIFIED TEACHER, DISTRICT ATTORNEY, SCHOOL BOARD) CITE: 21 O.S. 21 [21-21], 70 O.S. 4-30 [70-4-30] 70 O.S. 4-31 [70-4-31], 70 O.S. 6-1 [70-6-1] (UNLAWFUL APPROPRIATION BY SCHOOL BOARD, CONTRACTS) (J. H. JOHNSON)